DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive.  The Examiner believes the Donner reference and the Lange et al are two independent inventions (subcombinations) that can be combined to create one invention (combination).  It is well known in the art to have grafts/implants (without pedicle screws and rods) inserted into the sacroiliac joint to immobilize an injured joint.  See Patent Pub. 2020/0138485; 2020/0022817.   There are other inventions such as the Donner reference that use a graft/implant with pedical screws and a rod in order to also stabilize a sacroiliac joint.  However, Donner does not disclose a pedical screw fixed to the iliac bone for the purpose of applying compression to the sacroiliac joint.  
The Lange et al reference discloses at least two pedical screws connected with a rod.  One screw is attached to the sacrum bone and at least one another screw is attached to the iliac bone for the purpose of stabilizing  the sacroiliac joint.  Therefore, the Examiner believes the combination of the Donner and the Lange et al references can be used in order to stabilize the sacroiliac joint.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Donner US Patent Pub. 2011/0264229A1 in view of Lange et al US Patent Pub. 2013/0304128A1.
Donner discloses a sacroiliac joint implant system comprising: a pair of bone fasteners (92) configured to be fixed to adjacent vertebrae; a rod (96) extending between and secured by the pair of bone fasteners; and a sacroiliac joint implant (6) having a porous body (31 or see paragraph 73, lines 16-25) configured to promote bone growth, the body having: a first face (see Figs. 2 and 26A-26C) configured to contact a sacrum of the sacroiliac joint when the implant is compressed within the sacroiliac joint, a second face (see Figs. 2 and 26A-26C) configured to contact an ilium of the sacroiliac joint when the implant is compressed within the sacroiliac joint, and a graft window (32) extending between the first and second faces and configured to hold a graft material (100, see Fig. 2).
Regarding claim 2, see paragraph 73, lines 16-25.
Regarding claim 3, see Fig. 2 elements 14 and 15.
Regarding claims 4 and 5, see elements 17 and 18 extending from the faces.
Regarding claims 6-8, the Examiner interpreted the lip as the surrounding perimeter edge of the graft window.
Regarding claim 9, the implant is capable of being inserted in the sacroiliac joint through a guiding tool.  NOTE: the Examiner wants to point out the Applicant’s representative has not positively claimed the guiding tool.  Claim 9 is just disclosing an implant capable of being inserted through a guide.
Regarding claim 10, see element 57 as the shaped box body.

Regarding claims 14 and 17, see Figs. 26A and 20A.
Regarding claim 15, see element 100, Fig. 2.
Regarding claim 16, see Figs. 22-24.
	Donner discloses the invention substantially as claimed.  However, Donner does not disclose one pedical screw attached to the iliac bone a second pedical scew attached to the sacrum bone and a rob connecting the two screws across the sacroiliac joint.
	It is well known in the art to use pedical screws to fuse some joints such as intervertebral discs , sacroiliac joints, etc.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the pedical screws of the Donner reference and add an additional pedical screw to the iliac bone because Applicant has not disclosed that by having a pedical screw attached to the iliac bone provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pedical screws disclosed in the Donner reference because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the Donner reference to obtain the invention as specified in claims 18-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11/10/21